Name: Council Implementing Regulation (EU) 2017/1374 of 25 July 2017 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Implementing Regulation
 Subject Matter: international affairs;  international law;  Europe;  international security;  civil law
 Date Published: nan

 26.7.2017 EN Official Journal of the European Union L 194/1 COUNCIL IMPLEMENTING REGULATION (EU) 2017/1374 of 25 July 2017 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 14(1) and (3) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 March 2014, the Council adopted Regulation (EU) No 269/2014. (2) The Council has reviewed one individual designation set out in Annex I to Regulation (EU) No 269/2014. The entry for that person should be amended. (3) Annex I to Regulation (EU) No 269/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 269/2014 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2017. For the Council The President M. MAASIKAS (1) OJ L 78, 17.3.2014, p. 6. ANNEX In Annex I to Regulation (EU) No 269/2014, under the heading Persons, entry No 92 is replaced by the following: Name Identifying information Reasons Date of listing 92. Arkady Romanovich ROTENBERG, Arkadii Romanovich ROTENBERG (Ã ÃÃ ºÃ °Ã ´Ã ¸Ã ¹ Ã Ã ¾Ã ¼Ã °Ã ½Ã ¾Ã ²Ã ¸Ã  Ã Ã Ã ¢Ã Ã Ã Ã Ã Ã ) DOB: 15.12.1951 POB: Leningrad (Saint Petersburg). Arkady Rotenberg is a prominent Russian businessman who has close personal ties to President Putin. Since March 2014, Rotenberg, or his companies, have received State contracts totalling over USD 7 billion. In 2015, Rotenberg led the annual list of government contracts in terms of value, after being awarded contracts worth 555 billion roubles from the Russian Government. Many of these contracts were awarded without formal competitive processes. On 30 January 2015, Prime Minister Dmitry Medvedev signed a decree that awarded to Rotenberg's company, Stroygazmontazh, a State contract for the construction of the Kerch bridge from Russia to the illegally annexed Autonomous Republic of Crimea. Through these contracts he has financially benefited from Russian decision-makers responsible for the annexation of Crimea or the destabilisation of eastern Ukraine. He is the owner of the company Stroygazmontazh, which has been awarded a State contract for the construction of the Kerch bridge from Russia to the illegally annexed Autonomous Republic of Crimea, therefore consolidating its integration into the Russian Federation, which in turn further undermines the territorial integrity of Ukraine. Similarly, in January 2017, Stroygazmontazh was awarded the State contract worth 17 billion roubles for the construction of a railway line on the Kerch bridge, which again further undermines the territorial integrity of Ukraine. He is the chairman of the board of directors of publishing house Prosvescheniye, which has notably implemented the project To the Children of Russia: Address  Crimea , a public relations campaign that was designed to persuade Crimean children that they are now Russian citizens living in Russia, and thereby supporting the Russian Government's policy to integrate Crimea into Russia. 30.7.2014